DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bush, U.S. Patent Application Publication No. 2015/0263692 (hereinafter Bush) in view of Lee et al, U.S. Patent No. 9,897,696 (hereinafter Lee).	
	Regarding claim 2, Bush discloses a media playback system comprising:	a first playback device comprising a first one or more processors, a first one or more audio transducers, and a first one or more microphones;
	a second playback device comprising a second one or more processors, a second one or more audio transducers and a second one or more microphones;
	one or more computer-readable media storing instructions that, when executed by the first one or more processors and/or the second one or more processors, cause the media playback system to perform operations comprising:
	transmitting, by the first one or more audio transducers, a first sound signal comprising a predetermined waveform (see step 502 from Figure 5);
	receiving, via the first one or more microphones, a second sound signal comprising a reflection of the first sound signal (see step 504 from Figure 5); 
	processing the second sound signal to determine a first location of an object (see paragraph 0018) relative to the first playback device; 
	transmitting, by the second one or more audio transducers, a third sound signal comprising a predetermined waveform (from paragraph 0073, see each playback device may emit a respective first audio signal);
	receiving, via the second one or more microphones, a fourth sound signal comprising a reflection of the third sound signal (from paragraph 0073, see detect a respective second audio signal); 
	processing the fourth sound signal to determine a second location of the object relative to the second playback device (from paragraph 0072, see location); and
	selecting a characteristic of audio reproduction by the first and second playback devices based on the determined first location and second location (see step 508 from Figure 5). 

	Further regarding claim 2, Bush does not explicitly teach that the object is a person. All the same, Lee discloses that the object is a person (from column 1, see human body). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bush wherein the object is a person as taught by Lee. This modification would have improved the system’s flexibility by recognizing different types of mediums as suggested by Lee. 

	Regarding claim 3, see paragraph 0037 of Bush.
	
	Regarding claim 8, Bush as modified by Lee discloses the claimed feature.

	Regarding claim 9, Bush discloses a method comprising:
	transmitting, by a first one or more audio transducers of a first playback device, a first sound signal comprising a predetermined waveform (see step 508 from Figure 5); 
	receiving, via a first one or more microphones of the first playback device, a second sound signal comprising a reflection of the first sound signal (see step 504 from Figure 5); 
	processing the second sound signal to determine a first location of an object (see paragraph 0018) relative to the first playback device; 
	transmitting, by a second one or more audio transducers of a second playback device, a third sound signal comprising a predetermined waveform (from paragraph 0073, see each playback device may emit a respective first audio signal);
	receiving, via a second one or more microphones of a second playback device, a fourth sound signal comprising a reflection of the third sound signal (from paragraph 0073, see detect a respective second audio signal);
	processing the fourth sound signal to determine a second location of the object relative to the second playback device (from paragraph 0072, see location); and 
	selecting a characteristic of audio reproduction by the first and second playback devices based on the determined first location and second location (see step 508 from Figure 5).

	Further regarding claim 9, Bush does not explicitly teach that the object is a person. All the same, Lee discloses that the object is a person (from column 1, see human body). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bush wherein the object is a person as taught by Lee. This modification would have improved the system’s flexibility by recognizing different types of mediums as suggested by Lee.

	Regarding claim 10, see paragraph 0037 of Bush.

	Regarding claim 15, Bush as modified by Lee discloses the claimed feature.

	Regarding claim 16, Bush discloses one or more tangible, non-transitory computer-readable media storing instructions that, when executed by one or more processors of a media playback system comprising a first playback device and a second playback device, cause the media playback system to perform operations comprising:
	transmitting, by a first one or more audio transducers of the first playback device, a first sound signal comprising a predetermined waveform (see step 508 from Figure 5);
	receiving, via a first one or more microphones of the first playback device, a second sound signal comprising a reflection of the first sound signal (see step 504 from Figure 5);
	processing the second sound signal to determine a first location of an object (see paragraph 0018) relative to the first playback device; 
	transmitting, by a second one or more audio transducers of the second playback device, a third sound signal comprising a predetermined waveform (from paragraph 0073, see each playback device may emit a respective first audio signal);
	receiving, via a second one or more microphones of a second playback device, a fourth sound signal comprising a reflection of the third sound signal (from paragraph 0073, see detect a respective second audio signal);
	processing the fourth signal to determine a second location of the object relative to the second playback device (from paragraph 0072, see location); and
	selecting a characteristic of audio reproduction by the first and second playback devices based on the determined first location and second location (see step 508 from Figure 5). 

	Further regarding claim 16, Bush does not explicitly teach that the object is a person. All the same, Lee discloses that the object is a person (from column 1, see human body). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bush wherein the object is a person as taught by Lee. This modification would have improved the system’s flexibility by recognizing different types of mediums as suggested by Lee.

	Regarding claim 17, see paragraph 0037 of Bush.
	
Allowable Subject Matter
3.	Claims 4-7, 11-14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 1, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652